KALODNER, District Judge.
In an opinion filed July 31, 1941, 40 F.. Supp. 66, 67, I referred back to the referee the record in this case “in order that he may make specific findings from the evidence produced before him as to which of the accounting conclusions contended for by the respective parties is sustained by the evidence, and to make his order accordingly.”
On December 2, 1942, after a lapse of' almost one and one-half years, the referee filed “Supplemental Findings” on which he based a turnover order of $5,037.67.
The so-called “Supplemental Findings” are “findings” in name only, and are so bare and inadequate that the record must again be referred back to the referee to carry out the direction of the court in the opinion filed July 31, 1941. It is now further ordered that the referee to whom this matter is referred shall consider the matter and make his report to this court within a period of not more than 60 days from the date hereof.